Citation Nr: 0943673	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-38 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to February 
1981.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  Any prior questions raised with regard 
to the timeliness of the appeal which may have been in any 
way impacted by the Veteran's stroke and associated 
incapacitation has been resolved and the case is properly 
before the Board on the stated issue.

Due to actions that have taken place during the course of the 
current appeal, service connection is now in effect for 
tinnitus, for which a 10 percent rating is assigned; and 
laceration scar of the little finger on the left hand for 
which a noncompensable rating is assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had no evidence of back problems prior to or at 
the time of entrance into service.  His service treatment 
records show several references to low back injuries and 
associated symptoms for which he received care.  This was 
noted at the time of his separation from service.

In general, a lay person is not competent to opine on medical 
matters such as the diagnosis or etiology of medical 
disorders.  However, this concept has been modified in recent 
Court decisions particularly with observations as to chronic 
symptoms, etc.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms).

The Veteran has provided information to the effect that he 
has had the same back symptoms ever since service which led 
to back surgery in 1994.  He has submitted a statement from a 
long-time friend to the same effect.  

Some Social Security Administration (SSA) records are in the 
file.  However, it appears that not all such pertinent 
records may have been obtained.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

At the time of a VA orthopedic evaluation in October 2006, 
the Veteran again stated that he had had back complaints ever 
since service.  The examiner noted that a review of the 
record revealed that he had had severe back problems for 
which he underwent a laminectomy in 1994, and concluded that 
it would be speculative to opine as to whether his in-service 
symptoms were related to or impacted his subsequent back 
problems.

The Veteran has identified some other private care givers who 
saw him for his back problems over the years.  In at least 
one case, a complete address was not found and as a result, a 
search was not undertaken for the records.  He should be 
given the opportunity to clarify if other records are 
available from such sources, particularly with regard to his 
back problems from service to 1994.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify treatment records for the claimed 
back disability from all private sources.  
He should provide names and addresses to 
assist in procuring information All VA, 
private and SSA records relating to 
treatment and evaluation of the back in 
the years following service should be 
obtained and added to the claims file.  If 
no records are available, this should be 
so indicated...  

2.  The Veteran should be scheduled for VA 
examination by a pertinent expert, 
preferably not one who has previously 
examined him, to determine the nature and 
probable etiology of his back disability.

    The examination should include a review 
of the aggregate file, including anything 
obtained pursuant to this Remand.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct all special studies deemed 
necessary to render a diagnosis, and a 
complete rationale for any opinion 
expressed should be provided.   The 
examiner should provide responses to the 
following questions:

    What is the correct diagnosis of any 
and all back disorders; and as to each 
disorder diagnosed, is it at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed back disorder arose in or is a 
result of service in any way, to include 
by way of aggravation or by relationship 
to service-connected disabilities?  Note: 
The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to 

cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
a back disability on all potential bases.  
If the decision remains adverse, provide 
him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

